                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                             No. 7:14-CV-00237-BR

BEN ARTIS, et al.,                           )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )               ORDER
                                             )
MURPHY-BROWN, LLC d/b/a                      )
SMITHFIELD HOG PRODUCTION                    )
DIVISION,                                    )
                                             )
       Defendant.                            )


       This matter is before the court on defendant’s motion to impose statutory cap on punitive

damages. (DE # 238.) Plaintiffs filed a response. (DE # 242.) Defendant has not filed a reply,

and the time within which to do so has expired.

       On 3 August 2018, the jury awarded the following amounts in compensatory damages to

the following plaintiffs: James Jacobs, $5 million; Jimmy Carr, $5 million; Lucy Sidberry, $4

million; Joyce Messick, $3 million; Willie Messick, $3 million; and Edna Allison, $3.5 million.

Also, the jury awarded each of these plaintiffs $75 million in punitive damages. Defendant

requests that the court reduce the jury’s punitive damage awards consistent with N.C. Gen. Stat.

§ 1D-25(b)—which restricts punitive damages against a defendant to “three times the amount of

compensatory damages or two hundred fifty thousand dollars ($250,000), whichever is greater.”

       Defendant filed similar motions in the related cases of McKiver v. Murphy-Brown, LLC,

No. 7:14-CV-180-BR, and McGowan v. Murphy-Brown, LLC, No. 7:14-CV-182-BR. In

response, the plaintiffs challenged the constitutionality of § 1D-25 as applied and sought to

distinguish Rhyne v. K-Mart Corporation, 594 S.E.2d 1 (N.C. 2004), where the North Carolina
Supreme Court upheld the constitutionality of § 1D-25 under various provisions of the North

Carolina Constitution. This court rejected the plaintiffs’ arguments, allowed defendant’s

motions, and recognized that the judgments in each case should reflect reduced punitive damages

awards. McGowan (DE # 323); McKiver (DE # 277).

        Here, plaintiffs advance similar arguments. Having considered those arguments, the

court declines to vary from its earlier rulings.

        Defendant’s motion is ALLOWED. The judgment shall reflect that the amount awarded

as punitive damages as follows:1

        -    James Jacobs: $15 million;
        -    Jimmy Carr: $15 million;
        -    Lucy Sidberry: $12 million;
        -    Joyce Messick: $9 million;
        -    Willie Messick: $9 million; and,
        -    Edna Allison: $10.5 million.

        This 15 October 2018.




                                           __________________________________
                                                       W. Earl Britt
                                                       Senior U.S. District Judge




1
 The parties agree that these amounts are appropriately awarded as punitive damages if § 1D-25(b) applies. (DE #
238, at 1; DE # 242, at 2.)

                                                        2
